PER CURIAM.
We affirm the permanent injunction entered against appellant which prevented appellant from arbitrating his securities fraud claim before the American Arbitration Association after he had filed a notice of dismissal of his previously filed arbitra*24tion before the National Association of Securities Dealers (NASD).
Pursuant to the contract between appellant and one of the appellees which provided for arbitration, appellant had elected NASD arbitration. Nothing in that contract permits appellant to withdraw that election and select another arbitration forum.
Affirmed.
LEHAN, A.C.J., and THREADGILL and PARKER, JJ., concur.